Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claims 1-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Korean Patent Pub. NO.: KR 10-1220234 B1 that was filed in 2012 (hereinafter “the ‘234 publication”) and in view of Japanese Patent Pub. No.: 2012-043458A to Oh that was filed in 2004 (US20060132482A1). 
    PNG
    media_image1.png
    479
    620
    media_image1.png
    Greyscale

1.    A method of constructing a traffic route based on longitude/latitude lines and performing map search, the method comprising:  (see abstract) 
a step of allowing a map creation device to create a three-dimensional (3D) map using a three-dimensional (3D) grid network based on a plane coordinate system; and  (see claims 1-5 where the device can receive 1. A GPS signal, 2. A barometric device and where the 3D position coordinates can include 1. Latitude and 2. Longitude and 3. Elevation; see description of FIG. 1-2 that recites “…Hereinafter, the detailed configuration will be described. GPS module 110 may be configured to receive a GPS signal from a GPS satellite. Altimeter 120 may be configured to measure the altitude of the aircraft. Altimeter 120 may be configured as a barometric altimeter or a radio altimeter. The 3D positioning module 130 may be configured to calculate 3D position coordinates of the aircraft using the GPS signal received by the GPS module 110 on a virtual sphere having an altitude equal to the altitude measured by the altimeter 120. have. Position measurement of the 3D position measurement module 130 will be described in more detail with reference to FIG. 2. 2 is a conceptual diagram of 3D positioning and orthogonal imaging of an aircraft using GPS and altimeter according to the present invention. Referring to FIG. 2, an aircraft 10 and a 
The ‘234 publication is silent but Oh teaches “… a step of allowing the map creation device to provide map information based on search information input by a user device and the 3D map”. (See claims 1-19 and paragraph 1-10 where the user can determine a transitional parameter 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of the ‘234 publication and the teachings of OH since OH teaches that a three dimensional model of an area can include an improved user interface where a user can slide the map using a user interface.   This sliding can be used for viewing different aspects of the 3d map in an improved and convenient virtual reality like manner to view aspects of the 3d map correctly.   See paragraphs 1-20 and claims 1-19 of Oh.



    PNG
    media_image2.png
    826
    1120
    media_image2.png
    Greyscale
 
The ‘234 publication is silent but Oh teaches “…2.    The method according to claim 1, wherein the 3D grid network comprises points, lines, and sides, wherein products are constituted of the points, the lines, or (optionally) the sides alone or (optionally) a combination thereof, (see FIG. 28-33 where the user can slide via an input and provide a transitional parameter that changes the map perspective)  the size of a grid network on the 3D grid network is set considering precision, and the products comprise ropeways, tracks, routes, guide lines for a tracked object, sensors, and lanes”. (See FIG. 8, see paragraph 76-80 and FIG. 1-13 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of the ‘234 publication and the teachings of OH since OH teaches that a three dimensional model of an area can include an improved user interface where a user can slide the map using a user interface.   This sliding can be used for viewing different aspects of the 3d map in an improved and convenient virtual reality like manner to view aspects of the 3d map correctly.   See paragraphs 1-20 and claims 1-19 of Oh.

The ‘234 publication is silent but Oh teaches “…3.    The method according to claim 2, wherein the three-dimensional (3D) map provides a cube, (see FIG. 2, where 210 shows the cube having a 3d map with 6 views) wherein the cube comprises information on four-side photographs for replacing road views and (see claims 1-20 and FIG. 1 and 13 where a road view is shown)


The ‘234 publication discloses “four-way drone views corresponding to the 3D grid network”,  (see claims 1-5) 
The ‘234 publication is silent but Oh teaches “…wherein the four-side photographs correspond to the four-way drone views. (See FIG. 1-5 and FIG. 12)”. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of the ‘234 publication and the teachings of OH since OH teaches that a three dimensional model of an area can include an improved user interface where a user can slide 

The ‘234 publication is silent but Oh teaches “…4.    The method according to claim 3, wherein the cube is comprised in a main cube, wherein the main cube further comprises a numerical value related to the cube and information on products” (see FIG. 41 where the views provide a 3D model of a first area and then a second related area 4100-4110).
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of the ‘234 publication and the teachings of OH since OH teaches that a three dimensional model of an area can include an improved user interface where a user can slide the map using a user interface.   This sliding can be used for viewing different aspects of the 3d map in an improved and convenient virtual reality like manner to view aspects of the 3d map correctly.   See paragraphs 1-20 and claims 1-19 of Oh.

The ‘234 publication is silent but Oh teaches “…5.    The method according to claim 4, wherein the lines constituting the routes separate and classify other map parts and a scale ratio according to purpose to be expressed as a binary unit on the same map. (See paragraph 108 and 131);
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of the ‘234 publication and the teachings of OH since OH teaches that a three dimensional model of an area can include an improved user interface where a user can slide the map using a user interface.   This sliding can be used for viewing different aspects of the 3d map in an improved and convenient virtual reality like manner to view aspects of the 3d map correctly.   See paragraphs 1-20 and claims 1-19 of Oh.

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Korean Patent Pub. NO.: KR 10-1220234 B1 that was filed in 2012 (hereinafter “the ‘234 publication”) and in view of Japanese Patent Pub. No.: 2012-043458A to Oh that was filed in 2004 (US20060132482A1) and in view of U.S. Patent Application Pub. No.: US20170090478A1 to Blayvas that was filed in 2015 (hereinafter “Blayvas”). 

The ‘234 publication is silent but BLAYVAS teaches “…6.    The method according to claim 5, wherein the size of a grid network on the 3D grid network (see paragraph 149-152 and FIG. 1-4 where the 3d model provides for terrain parameters and pressure, wind, vehicle and surfaces) for creating routes for autonomous navigation (see paragraph 11-19) is determined based on an autonomous navigation allowance precision approximate (see paragraph 165-172), and a size unit of a grid network on the 3D grid network of longitude/latitude lines (see paragraph 11-12) for a destination image map (see paragraph 31) and navigation route search is constituted as the binary unit”. (see paragraph 184-209); 
    PNG
    media_image3.png
    929
    963
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    828
    1048
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of the ‘234 publication and the teachings of BLAYVAS since BLAYVAS teaches that a n autonomous vehicle navigation system can include a cost function to determine the 3d dimensional model of an area.  Also an optimized route can be plotted via the cost function for the autonomous vehicle. See paragraph 184-203 and claims 1-3.  For example, the terrain, the wind, the swell can be determined and used to plot the course in the model.  See FIG. 5.    This can provide 

Claims 7-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Korean Patent Pub. NO.: KR 10-1220234 B1 that was filed in 2012 (hereinafter “the ‘234 publication”) and in view of Japanese Patent Pub. No.: 2012-043458A to Oh that was filed in 2004 (US20060132482A1). 
    PNG
    media_image1.png
    479
    620
    media_image1.png
    Greyscale

7.    A map creation device for constituting a traffic route based on longitude/latitude lines and performing map search, (see abstract) 
wherein the map creation device comprises a processor, wherein the processor creates a three-dimensional (3D) map using a three-dimensional (3D) grid network based on a plane (see claims 1-5 where the device can receive 1. A GPS signal, 2. A barometric device and where the 3D position coordinates can include 1. Latitude and 2. Longitude and 3. Elevation; see description of FIG. 1-2 that recites “…Hereinafter, the detailed configuration will be described. GPS module 110 may be configured to receive a GPS signal from a GPS satellite. Altimeter 120 may be configured to measure the altitude of the aircraft. Altimeter 120 may be configured as a barometric altimeter or a radio altimeter. The 3D positioning module 130 may be configured to calculate 3D position coordinates of the aircraft using the GPS signal received by the GPS module 110 on a virtual sphere having an altitude equal to the altitude measured by the altimeter 120. have. Position measurement of the 3D position measurement module 130 will be described in more detail with reference to FIG. 2. 2 is a conceptual diagram of 3D positioning and orthogonal imaging of an aircraft using GPS and altimeter according to the present invention. Referring to FIG. 2, an aircraft 10 and a 
The ‘234 publication is silent but Oh teaches “…coordinate system and provides map information based on search information input by a user device and the 3D map”. (See claims 1-19 and paragraph 1-10 where the user can determine a transitional parameter of the 3d map from a user input  
    PNG
    media_image2.png
    826
    1120
    media_image2.png
    Greyscale

The ‘234 publication is silent but Oh teaches “…8. The map creation device according to claim 7, wherein the 3D grid network comprises points, lines, and sides, wherein products are constituted of the points, the lines, or the sides alone or a combination thereof, , (see FIG. 28-33 where the user can slide via an input and provide a transitional parameter that changes the map perspective)   the size of a grid network, on the 3D grid network, is set considering precision, and the products comprise ropeways, tracks, routes, guide lines for a. tracked object, sensors, and lanes. ”. (See FIG. 8, see paragraph 76-80 and FIG. 1-13 where the 3d image includes a route and tracks and lanes and the image can be manipulated by the user’s input to view a different perspective)
The ‘234 publication is silent but Oh teaches “…9.    The map creation device according to claim 8, wherein, the three-dimensional (3D) map provides a cube, (see FIG. 2, where 210 shows the cube having a 3d map with 6 views) wherein the cube comprises information on four-side photographs for replacing road views (see claims 1-20 and FIG. 1 and 13 where a road view is shown)
The ‘234 publication discloses “four-way drone views corresponding to the 3D grid network”,  (see claims 1-5) 
The ‘234 publication is silent but Oh teaches “…wherein the four-side photographs correspond to the four-way drone views. (See FIG. 1-5 and FIG. 12)”.
The ‘234 publication is silent but Oh teaches “…10.    The map creation device according to claim 9, wherein the cube is comprised in a main cube, wherein the main, cube further comprises a numerical value related to the cube and information on products ” (see FIG. 41 where 
 Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Korean Patent Pub. NO.: KR 10-1220234 B1 that was filed in 2012 (hereinafter “the ‘234 publication”) and in view of Japanese Patent Pub. No.: 2012-043458A to Oh that was filed in 2004 (US20060132482A1) and in view of U.S. Patent Application Pub. No.: US20170090478A1 to Blayvas that was filed in 2015 (hereinafter “Blayvas”). 

The ‘234 publication is silent but Oh teaches “…11. The map creation, device according to claim 10, the lines constituting the routes separate and classify other map parts and a scale ratio according to purpose to be expressed as a binary unit on the same map. ”. (see paragraph 184-209)
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Korean Patent Pub. NO.: KR 10-1220234 B1 that was filed in 2012 (hereinafter “the ‘234 publication”) and in view of Japanese Patent Pub. No.: 2012-043458A to Oh that was filed in 2004 (US20060132482A1) and in view of U.S. Patent Application Pub. No.: US20170090478A1 to Blayvas that was filed in 2015 (hereinafter “Blayvas”). 

12. The map creation device according to claim 11, wherein the size of a grid network on the 3D grid network for creating routes (see paragraph 149-152)  for autonomous navigation (see paragraph 11-19, 31)  is determined based on an autonomous navigation allowance precision approximate, (see paragraph 165-172),  and a size unit of a grid network on the 3D grid network of longitude/latitude lines for a destination image map and navigation route search is constituted as the binary unit. ”. (see paragraph 184-209)

    PNG
    media_image4.png
    828
    1048
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of the ‘234 publication and the teachings of BLAYVAS since BLAYVAS teaches that a n autonomous vehicle navigation system can include a cost function to determine the 3d dimensional model of an area.  Also an optimized route can be plotted via the cost function for the autonomous vehicle. See paragraph 184-203 and claims 1-3.  For example, the terrain, the wind, the swell can be determined and used to plot the course in the model.  See FIG. 5.    This can provide 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  The claims recites multiple or phrases, and it is unclear what is optional and what is mandatory by the claim. 
The claims recite the grid has 1. Points, 2. Sides and 3. Lines. Then the claim recites that the products are constituted of the points, lines or sides alone.   The phrase “the products” lack the correct antecedent basis. 
Claim 6 is rejected as the phrase “autonomous navigation allowance precision approximate” is vague and indefinite. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668